Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites the abstract ideas as follows:
determining, by a transport, data to be forwarded to one or more devices associated with each of one or more occupants based on a type of the data and characteristics of the one or more occupants; which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person determining what information to share with different people based on the content of the information and known characteristics about the recipients.
Claim 1 recites the following additional elements:
and forwarding, by the transport, one or more portions of the data based on the determining. Which is an example of insignificant extra- solution activity to the determination step, see MPEP 2106.05(g). This insignificant extra-solution activity is also well-understood, routine, and conventional, as evidenced by this limitation being anticipated by Addepalli (US 8718797) ([Col 20, 67-Col 21, 4] “OBU 30 may connect to the Internet via multiple wireless interfaces (e.g., 3G, WiFi, WiMax) while providing various voice and video services to in-vehicle device 280 (e.g., built-in music and movie players, laptops, smart phones, etc.)"
Claim 2 recites the following additional elements:
receiving, by the transport, the data; queuing the data in a memory; and forwarding the one or more of the portions of the queued data to a first device of the one or more devices based on a priority associated with a type of the portions of the queued data and the characteristics of the first occupant Which is an example of insignificant extra- solution activity to the determination step, see MPEP 2106.05(g). This insignificant extra-solution activity is also well-understood, routine, and conventional, as evidenced by this limitation being anticipated by Addepalli (US 8718797) ([Col 16, 12-15] “For example, a mobile device operating externally to vehicle 4 (e.g., a mobile device in another vehicle traveling behind vehicle 4) may send data informing OBU 30 of broken brake lights.” [Col 3, 24-25] “storing the plurality of data in a priority queue according to the respective priority levels,” [Col 15, Ln 32-34] "Given the potentially large amount of cloud and local data, OBU 30 can prioritize this information, possibly taking into account a user's preferences”)

Claim 3 recites the following abstract idea:
comprising forwarding a same portion of the data to two or more of the devices based on the characteristics of two or more of the occupants being similar. which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person determining to share information with two people who have similar characteristics.
Claim 4 recites the following abstract idea:
determining an elevated level of importance assigned to the one or more portions of the data based on the type of the data; which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person determining which information is more or less important to share and prioritizing accordingly.
Claim 4 recites the following additional element:
and forwarding the elevated one or more portions prior to forwarding any other portion of the one or more portions. Which is an example of insignificant extra- solution activity to the determination step, see MPEP 2106.05(g). This insignificant extra-solution activity is also well-understood, routine, and conventional, as evidenced by this limitation being anticipated by Addepalli (US 8718797) ([Col 15, Ln 36-41] “Disparate sources of information may be filtered through OBU 30 and presented to users (e.g., user 2) in appropriate formats, possibly based on user preferences and pre-specified priority levels. For example, emergency alert data (ambulance, police, accident prevention, etc.) may be categorized as high priority information and preempt other data.”)
Claim 8 recites the abstract ideas as follows:
determine, by a transport, data to be forwarded to one or more devices associated with each of one or more occupants based on a type of the data and characteristics of the one or more occupants; which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person determining what information to share with different people based on the content of the information and known characteristics about the recipients.
Claim 8 recites the following additional elements:
and forward, by the transport, one or more portions of the data based on the determining. Which is an example of insignificant extra- solution activity to the determination step, see MPEP 2106.05(g). This insignificant extra-solution activity is also well-understood, routine, and conventional, as evidenced by this limitation being anticipated by Addepalli (US 8718797) ([Col 20, 67-Col 21, 4] “OBU 30 may connect to the Internet via multiple wireless interfaces (e.g., 3G, WiFi, WiMax) while providing various voice and video services to in-vehicle device 280 (e.g., built-in music and movie players, laptops, smart phones, etc.)"
Claim 9 recites the following additional elements:
receive, by the transport, the data; queue the data in a memory; and forward the one or more of the portions of the queued data to a first device of the one or more devices based on a priority associated with a type of the portions of the queued data and the characteristics of the first occupant Which is an example of insignificant extra- solution activity to the determination step, see MPEP 2106.05(g). This insignificant extra-solution activity is also well-understood, routine, and conventional, as evidenced by this limitation being anticipated by Addepalli (US 8718797) ([Col 16, 12-15] “For example, a mobile device operating externally to vehicle 4 (e.g., a mobile device in another vehicle traveling behind vehicle 4) may send data informing OBU 30 of broken brake lights.” [Col 3, 24-25] “storing the plurality of data in a priority queue according to the respective priority levels,” [Col 15, Ln 32-34] "Given the potentially large amount of cloud and local data, OBU 30 can prioritize this information, possibly taking into account a user's preferences”)

Claim 10 recites the following abstract idea:
comprising forward a same portion of the data to two or more of the devices based on the characteristics of two or more of the occupants being similar. which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person determining to share information with two people who have similar characteristics.
Claim 11 recites the following abstract idea:
determine an elevated level of importance assigned to the one or more portions of the data based on the type of the data; which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person determining which information is more or less important to share and prioritizing accordingly.
Claim 11 recites the following additional element:
and forward the elevated one or more portions prior to forwarding any other portion of the one or more portions. Which is an example of insignificant extra- solution activity to the determination step, see MPEP 2106.05(g). This insignificant extra-solution activity is also well-understood, routine, and conventional, as evidenced by this limitation being anticipated by Addepalli (US 8718797) ([Col 15, Ln 36-41] “Disparate sources of information may be filtered through OBU 30 and presented to users (e.g., user 2) in appropriate formats, possibly based on user preferences and pre-specified priority levels. For example, emergency alert data (ambulance, police, accident prevention, etc.) may be categorized as high priority information and preempt other data.”)
Claim 15 recites the abstract ideas as follows:
determining, by a transport, data to be forwarded to one or more devices associated with each of one or more occupants based on a type of the data and characteristics of the one or more occupants; which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person determining what information to share with different people based on the content of the information and known characteristics about the recipients.
Claim 15 recites the following additional elements:
and forwarding, by the transport, one or more portions of the data based on the determining. Which is an example of insignificant extra- solution activity to the determination step, see MPEP 2106.05(g). This insignificant extra-solution activity is also well-understood, routine, and conventional, as evidenced by this limitation being anticipated by Addepalli (US 8718797) ([Col 20, 67-Col 21, 4] “OBU 30 may connect to the Internet via multiple wireless interfaces (e.g., 3G, WiFi, WiMax) while providing various voice and video services to in-vehicle device 280 (e.g., built-in music and movie players, laptops, smart phones, etc.)"
Claim 16 recites the following additional elements:
receiving, by the transport, the data; queuing the data in a memory; and forwarding the one or more of the portions of the queued data to a first device of the one or more devices based on a priority associated with a type of the portions of the queued data and the characteristics of the first occupant Which is an example of insignificant extra- solution activity to the determination step, see MPEP 2106.05(g). This insignificant extra-solution activity is also well-understood, routine, and conventional, as evidenced by this limitation being anticipated by Addepalli (US 8718797) ([Col 16, 12-15] “For example, a mobile device operating externally to vehicle 4 (e.g., a mobile device in another vehicle traveling behind vehicle 4) may send data informing OBU 30 of broken brake lights.” [Col 3, 24-25] “storing the plurality of data in a priority queue according to the respective priority levels,” [Col 15, Ln 32-34] "Given the potentially large amount of cloud and local data, OBU 30 can prioritize this information, possibly taking into account a user's preferences”)

Claim 17 recites the following abstract idea:
comprising forwarding a same portion of the data to two or more of the devices based on the characteristics of two or more of the occupants being similar. which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person determining to share information with two people who have similar characteristics.
Claim 18 recites the following abstract idea:
determining an elevated level of importance assigned to the one or more portions of the data based on the type of the data; which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person determining which information is more or less important to share and prioritizing accordingly.
Claim 18 recites the following additional element:
and forwarding the elevated one or more portions prior to forwarding any other portion of the one or more portions. Which is an example of insignificant extra- solution activity to the determination step, see MPEP 2106.05(g). This insignificant extra-solution activity is also well-understood, routine, and conventional, as evidenced by this limitation being anticipated by Addepalli (US 8718797) ([Col 15, Ln 36-41] “Disparate sources of information may be filtered through OBU 30 and presented to users (e.g., user 2) in appropriate formats, possibly based on user preferences and pre-specified priority levels. For example, emergency alert data (ambulance, police, accident prevention, etc.) may be categorized as high priority information and preempt other data.”)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Addepalli (US 8718797), herein after referred to as Addepalli.
Regarding Claim 1, Addepalli teaches:
A method, comprising: determining, by a transport, data to be forwarded to one or more devices associated with each of one or more occupants based on a type of the data and characteristics of the one or more occupants; ([Col 4, Ln 29-44] "A node may be any electronic device (e.g., machine device or a mobile device), client, server, peer, network element, service, application, or other object capable of sending, receiving, or forwarding information over communications channels in a network. A remote node may be any node located externally to a particular vehicle, such as vehicle 4. Examples of remote nodes include end user devices, mobile devices, electronic devices in networked systems (e.g., server in a datacenter, end user device in a local area network (LAN), etc.), OBUs of other vehicles, and road-side user devices. An end node as used herein, encompasses nodes that originate data packets in a network flow, and nodes that are the final destination of the data packets in the network flow." [Col 20, Ln 5-10] "OBU 30 may act as a synthesizer, combining large-scale information from the cloud (like directions and point of interest (POI) searches) with locally acquired information, and selectively filtering the information to provide the most relevant data to the driver in a prioritized and minimally distracting fashion, as may be determined by the importance and criticality of the information")
and forwarding, by the transport, one or more portions of the data based on the determining. ([Abstract] "A method includes establishing communication channels between an on-board unit (OBU) of a vehicle and a plurality of nodes, tagging each of a plurality of data from the plurality of nodes with a priority level, storing the plurality of data in a priority queue according to respective priority levels, selecting a medium to present a first data of the plurality of data to a user, and presenting the first data to the user via the medium. In the method, the plurality of nodes includes a remote node and an in-vehicle device. Another method includes receiving a data from a remote node, generating a plurality of data streams from the data and transmitting the plurality of data streams across a plurality of wireless interfaces." [Col 20, 49-Col 21, 4] "In one example network session, OBU 30 in vehicle 4 may be in communication with end nodes operating within vehicle 4 and externally to vehicle 4, in addition to other possible intermediate remote nodes. In the example shown in FIG. 5, one end node may include an in-vehicle device 280 and another end node may include corresponding end node 282. The network session may be established through one or more remote nodes such as a network controller 284. OBU 30 may connect to the Internet via multiple wireless interfaces (e.g., 3G, WiFi, WiMax) while providing various voice and video services to in-vehicle device 280 (e.g., built-in music and movie players, laptops, smart phones, etc.)")
Regarding Claim 2, Addepalli teaches the method of Claim 1, and further teaches:
comprising receiving, by the transport, the data; ([Col 16, Ln 6-19] “Similarly, various agents 90, such as machine devices, and software agents, may also be information sources, sending data containing information to OBU 30. For example, a sensor in the vehicle may send an alert to OBU 30 when tire pressure is low. Additionally, remote nodes may send data containing information to OBU. For example, a mobile device operating externally to vehicle 4 (e.g., a mobile device in another vehicle traveling behind vehicle 4) may send data informing OBU 30 of broken brake lights. In one embodiment, remote nodes 202 may be external to the vehicle, and agents 90 may be in-vehicle devices. Data received from multiple sources, for example, remote nodes 202 and in-vehicle agents 90, may compete for resources on OBU 30.”)
queuing the data in a memory; ([[Col 3, Ln 19-25] “A method according to an example embodiment includes establishing communication channels between an on-board unit (OBU) of a vehicle and a plurality of nodes, receiving a plurality of data from the plurality of nodes, tagging each of the plurality of data from the plurality of nodes with a respective priority level, storing the plurality of data in a priority queue according to the respective priority levels,”)
and forwarding the one or more of the portions of the queued data to a first device of the one or more devices based on a priority associated with a type of the portions of the queued data and the characteristics of the first occupant. ([Col 5, Ln 32-41] "Communication system 10 may include on-board unit (OBU) 30 that creates user profiles for each agent, grants appropriate levels of access, manages potential conflicts (e.g., by assigning priority to different agents), and provisions the appropriate wireless/mobile connectivity. The agent may be provisioned for authentication and access to a particular vehicle by provisioning at least one identity profile in OBU 30 of communication system 10. The identity profile may include user preferences such as priorities, most frequently visited Internet sites" [Col 15, Ln 32-34] "Given the potentially large amount of cloud and local data, OBU 30 can prioritize this information, possibly taking into account a user's preferences" [Col 16, Ln 17-23] "Data received from multiple sources, for example, remote nodes 202 and in-vehicle agents 90, may compete for resources on OBU 30. Data received from such sources may be presented to a user 2 in a manner conveying an appropriate level of importance or criticality assigned to the message, while minimizing distraction to the user.")
Regarding Claim 3, Addepalli teaches the method of Claim 1, and further teaches:
comprising forwarding a same portion of the data to two or more of the devices based on the characteristics of two or more of the occupants being similar. ([Col 4, Ln 21-24] “OBU 30 may also be suitably coupled to various in-vehicle mobile devices 18a-b at any given time, where such devices may be associated with particular end users (passengers or driver) within vehicle 4." [Col 15, Ln 36-39] "Disparate sources of information may be filtered through OBU 30 and presented to users (e.g., user 2) in appropriate formats, possibly based on user preferences and pre-specified priority levels")
Regarding Claim 4, Addepalli teaches the method of Claim 1, and further teaches:
comprising determining an elevated level of importance assigned to the one or more portions of the data based on the type of the data; and forwarding the elevated one or more portions prior to forwarding any other portion of the one or more portions. ([Col 15, Ln 36-41] “ Disparate sources of information may be filtered through OBU 30 and presented to users (e.g., user 2) in appropriate formats, possibly based on user preferences and pre-specified priority levels. For example, emergency alert data (ambulance, police, accident prevention, etc.) may be categorized as high priority information and preempt other data.”)
Regarding Claim 5, Addepalli teaches the method of Claim 1, and further teaches:
comprising determining one or more characteristics of a travel route associated with the transport; ([Col 19, ln 18-28] “Embodiments according to FIG. 3 may also cause reduced traffic congestion. For example, a vehicle may be travelling abnormally slowly (for example, moving at 10 mph on a freeway with a speed limit of 70 mph). Such slow moving traffic information can be broadcasted by nearby vehicle OBUs and propagated through traffic. Vehicles heading into such congestion may receive this information and the vehicles' respective navigation systems may automatically reroute the vehicles around the congestion, resulting in traffic easing up around the slow moving vehicles as downstream traffic is rerouted.”)
and distributing the one or more portions of the data at a time during the travel route based on the determined one or more characteristics of the travel route. ([Col 19, ln 29-37] “In yet another example embodiment, more efficient use of time and space may be achieved. For example, a downtown parking lot or garage in a crowded city may experience congestion caused by vehicles searching for an open parking space. A parking lot or garage computer may sense the congestion and broadcast open space information to vehicle OBUs. For example, the computer may cause the driver to be alerted that the parking lot is full, and provide information about a location of the nearest alternative parking lot”)
Regarding Claim 8, Addepalli teaches:
A transport, comprising: a processor configured to determine, by a transport, data to be forwarded to one or more devices associated with each of one or more occupants based on a type of the data and characteristics of the one or more occupants; ([Col 4, Ln 29-44] "A node may be any electronic device (e.g., machine device or a mobile device), client, server, peer, network element, service, application, or other object capable of sending, receiving, or forwarding information over communications channels in a network. A remote node may be any node located externally to a particular vehicle, such as vehicle 4. Examples of remote nodes include end user devices, mobile devices, electronic devices in networked systems (e.g., server in a datacenter, end user device in a local area network (LAN), etc.), OBUs of other vehicles, and road-side user devices. An end node as used herein, encompasses nodes that originate data packets in a network flow, and nodes that are the final destination of the data packets in the network flow." [Col 20, Ln 5-10] "OBU 30 may act as a synthesizer, combining large-scale information from the cloud (like directions and point of interest (POI) searches) with locally acquired information, and selectively filtering the information to provide the most relevant data to the driver in a prioritized and minimally distracting fashion, as may be determined by the importance and criticality of the information")
and forward one or more portions of the data based on the determination ([Abstract] "A method includes establishing communication channels between an on-board unit (OBU) of a vehicle and a plurality of nodes, tagging each of a plurality of data from the plurality of nodes with a priority level, storing the plurality of data in a priority queue according to respective priority levels, selecting a medium to present a first data of the plurality of data to a user, and presenting the first data to the user via the medium. In the method, the plurality of nodes includes a remote node and an in-vehicle device. Another method includes receiving a data from a remote node, generating a plurality of data streams from the data and transmitting the plurality of data streams across a plurality of wireless interfaces." [Col 20, 49-Col 21, 4] "In one example network session, OBU 30 in vehicle 4 may be in communication with end nodes operating within vehicle 4 and externally to vehicle 4, in addition to other possible intermediate remote nodes. In the example shown in FIG. 5, one end node may include an in-vehicle device 280 and another end node may include corresponding end node 282. The network session may be established through one or more remote nodes such as a network controller 284. OBU 30 may connect to the Internet via multiple wireless interfaces (e.g., 3G, WiFi, WiMax) while providing various voice and video services to in-vehicle device 280 (e.g., built-in music and movie players, laptops, smart phones, etc.)")
Regarding Claim 9, Addepalli teaches the method of Claim 8, and further teaches:
receive, by the transport, the data; ([Col 16, Ln 6-19] “Similarly, various agents 90, such as machine devices, and software agents, may also be information sources, sending data containing information to OBU 30. For example, a sensor in the vehicle may send an alert to OBU 30 when tire pressure is low. Additionally, remote nodes may send data containing information to OBU. For example, a mobile device operating externally to vehicle 4 (e.g., a mobile device in another vehicle traveling behind vehicle 4) may send data informing OBU 30 of broken brake lights. In one embodiment, remote nodes 202 may be external to the vehicle, and agents 90 may be in-vehicle devices. Data received from multiple sources, for example, remote nodes 202 and in-vehicle agents 90, may compete for resources on OBU 30.”)
queue the data in a memory; ([[Col 3, Ln 19-25] “A method according to an example embodiment includes establishing communication channels between an on-board unit (OBU) of a vehicle and a plurality of nodes, receiving a plurality of data from the plurality of nodes, tagging each of the plurality of data from the plurality of nodes with a respective priority level, storing the plurality of data in a priority queue according to the respective priority levels,”)
and forward the one or more of the portions of the queued data to a first device of the one or more devices based on a priority associated with a type of the portions of the queued data and the characteristics of the first occupant. ([Col 5, Ln 32-41] "Communication system 10 may include on-board unit (OBU) 30 that creates user profiles for each agent, grants appropriate levels of access, manages potential conflicts (e.g., by assigning priority to different agents), and provisions the appropriate wireless/mobile connectivity. The agent may be provisioned for authentication and access to a particular vehicle by provisioning at least one identity profile in OBU 30 of communication system 10. The identity profile may include user preferences such as priorities, most frequently visited Internet sites" [Col 15, Ln 32-34] "Given the potentially large amount of cloud and local data, OBU 30 can prioritize this information, possibly taking into account a user's preferences" [Col 16, Ln 17-23] "Data received from multiple sources, for example, remote nodes 202 and in-vehicle agents 90, may compete for resources on OBU 30. Data received from such sources may be presented to a user 2 in a manner conveying an appropriate level of importance or criticality assigned to the message, while minimizing distraction to the user.")
Regarding Claim 10, Addepalli teaches the method of Claim 8, and further teaches:
comprising forwarding a same portion of the data to two or more of the devices based on the characteristics of two or more of the occupants being similar. ([Col 4, Ln 21-24] “OBU 30 may also be suitably coupled to various in-vehicle mobile devices 18a-b at any given time, where such devices may be associated with particular end users (passengers or driver) within vehicle 4." [Col 15, Ln 36-39] "Disparate sources of information may be filtered through OBU 30 and presented to users (e.g., user 2) in appropriate formats, possibly based on user preferences and pre-specified priority levels")
Regarding Claim 11, Addepalli teaches the method of Claim 8, and further teaches:
determine an elevated level of importance assigned to the one or more portions of the data based on the type of the data; and forward the elevated one or more portions prior to forwarding any other portion of the one or more portions. ([Col 15, Ln 36-41] “ Disparate sources of information may be filtered through OBU 30 and presented to users (e.g., user 2) in appropriate formats, possibly based on user preferences and pre-specified priority levels. For example, emergency alert data (ambulance, police, accident prevention, etc.) may be categorized as high priority information and preempt other data.”)
Regarding Claim 12, Addepalli teaches the method of Claim 8, and further teaches:
comprising determining one or more characteristics of a travel route associated with the transport; ([Col 19, ln 18-28] “Embodiments according to FIG. 3 may also cause reduced traffic congestion. For example, a vehicle may be travelling abnormally slowly (for example, moving at 10 mph on a freeway with a speed limit of 70 mph). Such slow moving traffic information can be broadcasted by nearby vehicle OBUs and propagated through traffic. Vehicles heading into such congestion may receive this information and the vehicles' respective navigation systems may automatically reroute the vehicles around the congestion, resulting in traffic easing up around the slow moving vehicles as downstream traffic is rerouted.”)
and distributing the one or more portions of the data at a time during the travel route based on the determined one or more characteristics of the travel route. ([Col 19, ln 29-37] “In yet another example embodiment, more efficient use of time and space may be achieved. For example, a downtown parking lot or garage in a crowded city may experience congestion caused by vehicles searching for an open parking space. A parking lot or garage computer may sense the congestion and broadcast open space information to vehicle OBUs. For example, the computer may cause the driver to be alerted that the parking lot is full, and provide information about a location of the nearest alternative parking lot”)
Regarding Claim 15, Addepalli teaches:
A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: determining, by a transport, data to be forwarded to one or more devices associated with each of one or more occupants based on a type of the data and characteristics of the one or more occupants; ([Col 4, Ln 29-44] "A node may be any electronic device (e.g., machine device or a mobile device), client, server, peer, network element, service, application, or other object capable of sending, receiving, or forwarding information over communications channels in a network. A remote node may be any node located externally to a particular vehicle, such as vehicle 4. Examples of remote nodes include end user devices, mobile devices, electronic devices in networked systems (e.g., server in a datacenter, end user device in a local area network (LAN), etc.), OBUs of other vehicles, and road-side user devices. An end node as used herein, encompasses nodes that originate data packets in a network flow, and nodes that are the final destination of the data packets in the network flow." [Col 20, Ln 5-10] "OBU 30 may act as a synthesizer, combining large-scale information from the cloud (like directions and point of interest (POI) searches) with locally acquired information, and selectively filtering the information to provide the most relevant data to the driver in a prioritized and minimally distracting fashion, as may be determined by the importance and criticality of the information")
and forwarding, by the transport, one or more portions of the data based on the determining. ([Abstract] "A method includes establishing communication channels between an on-board unit (OBU) of a vehicle and a plurality of nodes, tagging each of a plurality of data from the plurality of nodes with a priority level, storing the plurality of data in a priority queue according to respective priority levels, selecting a medium to present a first data of the plurality of data to a user, and presenting the first data to the user via the medium. In the method, the plurality of nodes includes a remote node and an in-vehicle device. Another method includes receiving a data from a remote node, generating a plurality of data streams from the data and transmitting the plurality of data streams across a plurality of wireless interfaces." [Col 20, 49-Col 21, 4] "In one example network session, OBU 30 in vehicle 4 may be in communication with end nodes operating within vehicle 4 and externally to vehicle 4, in addition to other possible intermediate remote nodes. In the example shown in FIG. 5, one end node may include an in-vehicle device 280 and another end node may include corresponding end node 282. The network session may be established through one or more remote nodes such as a network controller 284. OBU 30 may connect to the Internet via multiple wireless interfaces (e.g., 3G, WiFi, WiMax) while providing various voice and video services to in-vehicle device 280 (e.g., built-in music and movie players, laptops, smart phones, etc.)")


Regarding Claim 16, Addepalli teaches the method of Claim 15, and further teaches:
comprising receiving, by the transport, the data; ([Col 16, Ln 6-19] “Similarly, various agents 90, such as machine devices, and software agents, may also be information sources, sending data containing information to OBU 30. For example, a sensor in the vehicle may send an alert to OBU 30 when tire pressure is low. Additionally, remote nodes may send data containing information to OBU. For example, a mobile device operating externally to vehicle 4 (e.g., a mobile device in another vehicle traveling behind vehicle 4) may send data informing OBU 30 of broken brake lights. In one embodiment, remote nodes 202 may be external to the vehicle, and agents 90 may be in-vehicle devices. Data received from multiple sources, for example, remote nodes 202 and in-vehicle agents 90, may compete for resources on OBU 30.”)
queuing the data in a memory; ([[Col 3, Ln 19-25] “A method according to an example embodiment includes establishing communication channels between an on-board unit (OBU) of a vehicle and a plurality of nodes, receiving a plurality of data from the plurality of nodes, tagging each of the plurality of data from the plurality of nodes with a respective priority level, storing the plurality of data in a priority queue according to the respective priority levels,”)
and forwarding the one or more of the portions of the queued data to a first device of the one or more devices based on a priority associated with a type of the portions of the queued data and the characteristics of the first occupant. ([Col 5, Ln 32-41] "Communication system 10 may include on-board unit (OBU) 30 that creates user profiles for each agent, grants appropriate levels of access, manages potential conflicts (e.g., by assigning priority to different agents), and provisions the appropriate wireless/mobile connectivity. The agent may be provisioned for authentication and access to a particular vehicle by provisioning at least one identity profile in OBU 30 of communication system 10. The identity profile may include user preferences such as priorities, most frequently visited Internet sites" [Col 15, Ln 32-34] "Given the potentially large amount of cloud and local data, OBU 30 can prioritize this information, possibly taking into account a user's preferences" [Col 16, Ln 17-23] "Data received from multiple sources, for example, remote nodes 202 and in-vehicle agents 90, may compete for resources on OBU 30. Data received from such sources may be presented to a user 2 in a manner conveying an appropriate level of importance or criticality assigned to the message, while minimizing distraction to the user.")
Regarding Claim 17, Addepalli teaches the method of Claim 15, and further teaches:
comprising forwarding a same portion of the data to two or more of the devices based on the characteristics of two or more of the occupants being similar. ([Col 4, Ln 21-24] “OBU 30 may also be suitably coupled to various in-vehicle mobile devices 18a-b at any given time, where such devices may be associated with particular end users (passengers or driver) within vehicle 4." [Col 15, Ln 36-39] "Disparate sources of information may be filtered through OBU 30 and presented to users (e.g., user 2) in appropriate formats, possibly based on user preferences and pre-specified priority levels")
Regarding Claim 18, Addepalli teaches the method of Claim 15, and further teaches:
comprising determining an elevated level of importance assigned to the one or more portions of the data based on the type of the data; and forwarding the elevated one or more portions prior to forwarding any other portion of the one or more portions. ([Col 15, Ln 36-41] “ Disparate sources of information may be filtered through OBU 30 and presented to users (e.g., user 2) in appropriate formats, possibly based on user preferences and pre-specified priority levels. For example, emergency alert data (ambulance, police, accident prevention, etc.) may be categorized as high priority information and preempt other data.”)

Regarding Claim 19, Addepalli teaches the method of Claim 15, and further teaches:
comprising determining one or more characteristics of a travel route associated with the transport; ([Col 19, ln 18-28] “Embodiments according to FIG. 3 may also cause reduced traffic congestion. For example, a vehicle may be travelling abnormally slowly (for example, moving at 10 mph on a freeway with a speed limit of 70 mph). Such slow moving traffic information can be broadcasted by nearby vehicle OBUs and propagated through traffic. Vehicles heading into such congestion may receive this information and the vehicles' respective navigation systems may automatically reroute the vehicles around the congestion, resulting in traffic easing up around the slow moving vehicles as downstream traffic is rerouted.”)
and distributing the one or more portions of the data at a time during the travel route based on the determined one or more characteristics of the travel route. ([Col 19, ln 29-37] “In yet another example embodiment, more efficient use of time and space may be achieved. For example, a downtown parking lot or garage in a crowded city may experience congestion caused by vehicles searching for an open parking space. A parking lot or garage computer may sense the congestion and broadcast open space information to vehicle OBUs. For example, the computer may cause the driver to be alerted that the parking lot is full, and provide information about a location of the nearest alternative parking lot”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Addepalli (US 8718797), herein after referred to as Addepalli, in view of Floyd (US 10713727), herein after referred to as Floyd.
Regarding Claim 6, modified Addepalli teaches the limitations of Claim 1, and Addepalli further teaches:
receiving, by the transport, a validation of the one or more portions from at least one component, ([Col 125, Ln 10-15] “Applications installed on OBU 30 can be considered transaction applications and can include a plethora of user-level and system-level applications. With proper authentication to OBU 30 and authorization, numerous types of transactions using the transaction applications may be performed through OBU 30.”)
Addepalli does not explicitly teach:
wherein the validation comprises a blockchain consensus between a peer group consisting of the transport and the at least one component.
In the same field of endeavor, Floyd teaches:
wherein the validation comprises a blockchain consensus between a peer group consisting of the transport and the at least one component. ([Col 25, 57-63] “(3) distributing, by the one or more processors, the block of transactions and/or events to a plurality of validation entities via wireless or data transmission over one or more radio links or wireless communication channels to form a consensus on an update to (and/or whether or not to update) the distributed ledger and/or blockchain
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle data transfer field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Addepalli to use blockchain-based verification on data exchanged between vehicle and user, as taught by Floyd to secure contracts and transactions related to the use and operation of autonomous vehicles [age 3]. Motivation to combine Addepalli with Floyd  to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle data transfer and knowledge well known in the art, as well as from Addepalli [Col 38].
Regarding Claim 7, modified Addepalli teaches the limitations of Claim 1, but Addepalli does not explicitly teach:
executing a smart contract, by the transport, to record the validation and the at least one component on a blockchain based on the blockchain consensus.
In the same field of endeavor, Floyd teaches:
executing a smart contract, by the transport, to record the validation and the at least one component on a blockchain based on the blockchain consensus. ([[Col 25, Ln 47 - Col 26, Col 7] “The method may include the following actions, and the actions may be performed in various orders: (1) receiving, at one or more processors, one or more autonomous vehicle-related transactions and/or events from one or more autonomous vehicles, the autonomous vehicle-related transactions and/or events indicative of at least one of a trigger condition or a decision condition associated with one or more smart contracts; (2) compiling, by the one or more processors, the one or more autonomous vehicle-related transactions and/or events into a block of transactions and/or events; (3) distributing, by the one or more processors, the block of transactions and/or events to a plurality of validation entities via wireless or data transmission over one or more radio links or wireless communication channels to form a consensus on an update to (and/or whether or not to update) the distributed ledger and/or blockchain; (4) routing, by the one or more processors, the one or more autonomous vehicle-related transactions and/or events within the block to respective or corresponding smart contracts, wherein a particular transaction corresponding to a particular smart contract indicates that a trigger condition for the particular smart contract has occurred; and/or (5) automatically executing, by the one or more processors, an action the particular smart contract directs should be performed in response to the particular trigger condition, the action determined based upon a decision condition included in a transaction and/or event routed to the particular smart contract.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle data transfer field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Addepalli to execute a smart contract in conjunction with blockchain-based verification on data exchanged between vehicle and user, as taught by Floyd to secure contracts and transactions related to the use and operation of autonomous vehicles [age 3]. Motivation to combine Addepalli with Floyd  to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle data transfer and knowledge well known in the art, as well as from Addepalli [Col 38].
Regarding Claim 13, modified Addepalli teaches the limitations of Claim 8, and Addepalli further teaches:
receive, by the transport, a validation of the one or more portions from at least one component, ([Col 125, Ln 10-15] “Applications installed on OBU 30 can be considered transaction applications and can include a plethora of user-level and system-level applications. With proper authentication to OBU 30 and authorization, numerous types of transactions using the transaction applications may be performed through OBU 30.”)
Addepalli does not explicitly teach:
wherein the validation comprises a blockchain consensus between a peer group consisting of the transport and the at least one component.
In the same field of endeavor, Floyd teaches:
wherein the validation comprises a blockchain consensus between a peer group consisting of the transport and the at least one component. ([Col 25, 57-63] “(3) distributing, by the one or more processors, the block of transactions and/or events to a plurality of validation entities via wireless or data transmission over one or more radio links or wireless communication channels to form a consensus on an update to (and/or whether or not to update) the distributed ledger and/or blockchain
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle data transfer field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Addepalli to use blockchain-based verification on data exchanged between vehicle and user, as taught by Floyd to secure contracts and transactions related to the use and operation of autonomous vehicles [age 3]. Motivation to combine Addepalli with Floyd  to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle data transfer and knowledge well known in the art, as well as from Addepalli [Col 38].
Regarding Claim 14, modified Addepalli teaches the limitations of Claim 8, but Addepalli does not explicitly teach:
execute a smart contract, by the transport, to record the validation and the at least one component on a blockchain based on the blockchain consensus.
In the same field of endeavor, Floyd teaches:
execute a smart contract, by the transport, to record the validation and the at least one component on a blockchain based on the blockchain consensus. ([[Col 25, Ln 47 - Col 26, Col 7] “The method may include the following actions, and the actions may be performed in various orders: (1) receiving, at one or more processors, one or more autonomous vehicle-related transactions and/or events from one or more autonomous vehicles, the autonomous vehicle-related transactions and/or events indicative of at least one of a trigger condition or a decision condition associated with one or more smart contracts; (2) compiling, by the one or more processors, the one or more autonomous vehicle-related transactions and/or events into a block of transactions and/or events; (3) distributing, by the one or more processors, the block of transactions and/or events to a plurality of validation entities via wireless or data transmission over one or more radio links or wireless communication channels to form a consensus on an update to (and/or whether or not to update) the distributed ledger and/or blockchain; (4) routing, by the one or more processors, the one or more autonomous vehicle-related transactions and/or events within the block to respective or corresponding smart contracts, wherein a particular transaction corresponding to a particular smart contract indicates that a trigger condition for the particular smart contract has occurred; and/or (5) automatically executing, by the one or more processors, an action the particular smart contract directs should be performed in response to the particular trigger condition, the action determined based upon a decision condition included in a transaction and/or event routed to the particular smart contract.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle data transfer field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Addepalli to execute a smart contract in conjunction with blockchain-based verification on data exchanged between vehicle and user, as taught by Floyd to secure contracts and transactions related to the use and operation of autonomous vehicles [age 3]. Motivation to combine Addepalli with Floyd  to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle data transfer and knowledge well known in the art, as well as from Addepalli [Col 38].
Regarding Claim 20, modified Addepalli teaches the limitations of Claim 15, and Addepalli further teaches:
receiving, by the transport, a validation of the one or more portions from at least one component, ([Col 125, Ln 10-15] “Applications installed on OBU 30 can be considered transaction applications and can include a plethora of user-level and system-level applications. With proper authentication to OBU 30 and authorization, numerous types of transactions using the transaction applications may be performed through OBU 30.”)
Addepalli does not explicitly teach:
wherein the validation comprises a blockchain consensus between a peer group consisting of the transport and the at least one component.
In the same field of endeavor, Floyd teaches:
wherein the validation comprises a blockchain consensus between a peer group consisting of the transport and the at least one component. ([Col 25, 57-63] “(3) distributing, by the one or more processors, the block of transactions and/or events to a plurality of validation entities via wireless or data transmission over one or more radio links or wireless communication channels to form a consensus on an update to (and/or whether or not to update) the distributed ledger and/or blockchain
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle data transfer field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Addepalli to use blockchain-based verification on data exchanged between vehicle and user, as taught by Floyd to secure contracts and transactions related to the use and operation of autonomous vehicles [age 3]. Motivation to combine Addepalli with Floyd  to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle data transfer and knowledge well known in the art, as well as from Addepalli [Col 38].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662